Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11150898 (‘898). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are just a more generic version of the claims of ‘898, merely omitting the type function. The cited portion in parenthesis below is from the claims of ‘898. The highlighted portions below are the parts of ‘898 that have been omitted from the present claims (making the present claims more generic).

1. A software development version control system for monitoring contributor performance for source code programming projects, comprising:

(claim 1 (‘898). A software development version control system for monitoring contributor performance for source code programming projects, comprising:)

cloud-based memory configured to store current source code for a first project and tags for identified issues in the current source code; and

(cloud-based memory configured to store current source code for a first project and tags for identified issues in the current source code; and)


cloud-based control circuitry configured to: receive a first contribution of source code for a first project to a software development version control system, wherein the first contribution is received from a first contributor;

(cloud-based control circuitry configured to: receive a first contribution of source code for a first project to a software development version control system, wherein the first contribution is received from a first contributor;)

tag the first contribution with a first identified issue;

(tag the first contribution with a first identified issue;) 

assign the first identified issue to a second contributor;

(assign the first identified issue to a second contributor;)

receive a second contribution of source code to resolve the first identified issue;

(receive a second contribution of source code to resolve the first identified issue;)

(determine a first resolution type of the second contribution;)

determine a first length of programming time corresponding to the second
contribution;
(determine a first length of programming time corresponding to the second contribution;)

generate a first resolution metric for the second contribution based on the first length of programming time, wherein the first resolution metric is generated using a machine learning model that compares the first length of programming time to a determined average length of programming time;

(generate a first resolution metric for the second contribution based on the first resolution type and the first length of programming time, wherein the first resolution metric is generated using a machine learning model that compares the first length of programming time to a determined average length of programming time for the first resolution type;)

assign the first resolution metric to the first contributor; and
(assign the first resolution metric to the first contributor; and)

cloud-based I/O circuitry configured to generate for display, on a local display device, a first performance recommendation for the first contributor, wherein the first performance recommendation is based on comparing the first resolution metric to a first plurality of resolution metrics assigned to other contributors of the first project.

(cloud-based I/O circuitry configured to generate for display, on a local display device, a first performance recommendation for the first contributor, wherein the first performance recommendation is based on comparing the first resolution metric to a first plurality of resolution metrics assigned to other contributors of the first project.)

	Claim 2 is rejected for the same reasons as claim 2 (as being merely a generic version of claim 2 of ‘898, with the highlighted portions of ‘898 omitted).
2. A method of monitoring contributor performance in software development version control systems, the method comprising:

(claim 2. A method of monitoring contributor performance in software development version control systems, the method comprising:)

receiving a first contribution of source code for a first project to a software development version control system, wherein the first contribution is received from a first contributor;

(receiving a first contribution of source code for a first project to a software development version control system, wherein the first contribution is received from a first contributor;)

tagging, at the software development version control system, the 
first contribution with a first identified issue;

(tagging, at the software development version control system, the first contribution with a first identified issue;)

assigning, at the software development version control system, the first identified issue to a second contributor;

(assigning, at the software development version control system, the first identified issue to a second contributor;)

receiving, at the software development version control system, a second contribution of source code to resolve the first identified issue;

(receiving, at the software development version control system, a second contribution of source code to resolve the first identified issue;)

determining, at the software development version control system, a first length of programming time corresponding to the second contribution;

(determining, at the software development version control system, a first resolution type of the second contribution;)

(determining, at the software development version control system, a first length of programming time corresponding to the second contribution;)

generating, at the software development version control system, a first resolution metric for the second contribution based on the first length of programming time; and

(generating, at the software development version control system, a first resolution metric for the second contribution based on the first resolution type and the first length of programming time;)

generating for display, on a display device, a first performance recommendation for the first contributor, wherein the first performance recommendation is based on comparing the first
resolution metric to a first plurality of resolution metrics assigned to other contributors of the first project.

(assigning, at the software development version control system, the first resolution metric to the first contributor; and generating for display, on a display device, a first performance recommendation for the first contributor, wherein the first performance recommendation is based on comparing the first resolution metric to a first plurality of resolution metrics assigned to other contributors of the first project.)

	Claims 3-11 are word for word reproductions of claims 3-11 of ‘898 other than the omitted portion of their parent claim 2 above.

12. A non-transitory computer-readable medium comprising instructions that, when executed by one or more processors, cause operations comprising:
(12 (‘898). A non-transitory computer-readable medium comprising instructions that, when executed by one or more processors, cause operations comprising:)
receiving a first contribution of source code for a first project to a software development version control system, wherein the first contribution is received from a first contributor;
(receiving a first contribution of source code for a first project to a software development version control system, wherein the first contribution is received from a first contributor;)
tagging, at the software development version control system, the first contribution with a first identified issue;
(tagging, at the software development version control system, the first contribution with a first identified issue;)
assigning, at the software development version control system, the first identified issue to a second contributor;
(assigning, at the software development version control system, the first identified issue to a second contributor;)
receiving, at the software development version control system, a second contribution of source code to resolve the first identified issue;
(receiving, at the software development version control system, a second contribution of source code to resolve the first identified issue;)
determining, at the software development version control system, a first length of programming time corresponding to the second contribution;
(determining, at the software development version control system, a first resolution type of the second contribution;)
(determining, at the software development version control system, a first length of programming time corresponding to the second contribution;)
generating, at the software development version control system, a first resolution metric for the second contribution based on the first length of programming time; and
(generating, at the software development version control system, a first resolution metric for the second contribution based on the first resolution type and the first length of programming time;)
(assigning, at the software development version control system, the first resolution metric to the first contributor; and)
generating for display, on a display device, a first performance recommendation for the first contributor, wherein the first performance recommendation is based on comparing the first resolution metric to a first plurality of resolution metrics assigned to other contributors of the first project.
(generating for display, on a display device, a first performance recommendation for the first contributor, wherein the first performance recommendation is based on comparing the first resolution metric to a first plurality of resolution metrics assigned to other contributors of the first project.)

	Claims 13-16 and 18-20 are rejected for the same reasons as claims 13-16 of ‘898, which are word for word except for the cited differences above for their parent claim 12.

17. The non-transitory computer-readable medium of claim 12, wherein the first resolution metric is generated using a machine learning model that compares the first length of programming time to a determined average length of programming time.

(17 (‘898). The non-transitory computer-readable medium of claim 12, wherein the first resolution metric is generated using a machine learning model that compares the first length of programming time to a determined average length of programming time for the first resolution type.)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN Q CHAVIS whose telephone number is (571)272-3720. The examiner can normally be reached Monday-Friday 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN Q CHAVIS/Primary Examiner, Art Unit 2193